UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: September 30 Date of Reporting Period:December 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Agility Income Fund Schedule of Investments (unaudited) As of December 31, 2011 (in U.S. dollars) Strategy Investments Shares Cost Fair Value Mutual Funds – 48.84% Equity - 15.88% Cohen & Steers Realty Income Fund $ 3,727,526 $ 3,666,810 The GMO Quality Fund Lazard Global Listed Infrastructure Portfolio Stone Harbor Local Market Fund Utilities Select Sector SPDR Fund Fixed Income - 32.96% Harbor High-Yield Bond Fund Federated Bond Fund Stone Harbor Emerging Market Debt Fund Torchlight Value Fund, Inc. *** Hedge Funds - 37.00% Diversified/Multi-Strategy - 9.78% AQR DELTA Offshore Fund, LP** York Total Return Unit Trust** Fixed Income - 20.33% Eaton VanceInstitutional Senior Loan Fund Post Limited Term High Yield Offshore Fund Ltd.** Long/Short Equity - 2.03% Standard Pacific Capital Offshore Fund Ltd.** Macro - 4.86% Graham Global Investment Fund II Ltd.** Total Investments (Cost - $178,381,886*) - 85.84% Other Assets and Liabilities, Net - 14.16% Net Assets - 100.0% $ 205,534,926 ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of December 31, 2011 Percentages shown are stated as a percentage of net assets as of December 31, 2011. * The cost and unrealized appreciation (depreciation) of investments as of December 31, 2011, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) **Non-income producing securities. *** Investment Fund is a private mutual fund Investments by Strategy (as a percentage of total investments) Mutual Funds Equity % Fixed Income Hedge Funds Diversified/Multi-Strategy Fixed Income Long/Short Equity Macro % Equity Swap Agreements Outstanding as of December 31, 2011: Counterparty Reference Entity/Obligation Buy/ Sell Floating Rate Index Pay/ Receive Floating Notional Amount Fair Value (USD) Credit Suisse Securities (Europe) Ltd. The Cushing 30 MLP Index Buy 1-month USD-LIBOR_BBA Pay Morgan Stanley Capital Services Inc. The Cushing 30 MLP Index Buy Fed Funds effective Pay A Summary of derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of December 31, 2011 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Asset derivatives Equity swaps Unrealized appreciation on swap agreements $ 1,892,680 ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of December 31, 2011 Changes in unrealized appreciation due to investments in derivatives for the period ended December 31, 2011 were as follows: Change in Unrealized Appreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps Fair Value Measurements ASGI Agility Income Fund (the “Fund”) measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The three levels of the fair value hierarchy are: ● Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. Alternative Strategies Group, Inc. (the “Adviser”) considers subscriptions and redemption rights, including any restrictions on the disposition of the interest, in its determination of fair value.Investments are included in Level 2 of the fair value hierarchy if the Fund has the ability to redeem its investment within 90 days of fiscal year end by providing redemption notice within 90 days of fiscal year end.All other investments in Investment Funds are classified as Level 3. The Fund recognizes transfers into and out of the levels indicated above at the end of the reporting period.There were no transfers between the levels indicated above for the period ended December 31, 2011. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's members' capital as of December 31, 2011 is as follows: ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of December 31, 2011 Description Total Fair Value at December 31, 2011 Level 1
